internal_revenue_service number release date index number ---------------------------- ----------------- ------------------------- in re -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-117362-06 date january legend legend settlor trust ---------------------------------------------------------------------------------------- ----------------- ----------------------------------------------------------------------------- child a child b child c a b c corporate trustee child a_trust --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ --------------------------------------------------- ----------------------- ----------------------- -------------------------------------- ------------------- ------------------- --------------- ------------------------------------------------------ ------------------------------------------------------------------------------ child b_trust --------------------------------------------------------------------------------------------------------------------- ---------------------------- ----------------------------------------------------------------------------- child c trust ----------------------------------------------------------------------------------------------------------------- ---------------------------- ----------------------------------------------------------------------------- date date date date state court ----------------------------------------------- ----------------------- -------------------- ---------------------- ------------------------- ------------- ---------------------------------------------------------------- plr-117362-06 dear --------------- this is in response to the date letter and other correspondence requesting rulings on the income gift and generation-skipping_transfer_tax consequences of the proposed modification and partition of the trust on date prior to date settlor irrevocably created the trust for the benefit of his three children child a child b and child c and their descendants on date also prior to date trust was amended with the consent of settlor the then current trustees and the trust beneficiaries child a child b and child c child a and a an individual were originally designated as the trustees settlor died on date child a child b and child c are currently living each has children and grandchildren article provides that during the trust term the trustees may in their sole and the pertinent provisions of the trust are as follows article provides that during the trust term the trustees may in their sole and absolute discretion make distributions of trust income and or principal to or for the benefit of settlor’s children as the trustees deem necessary and or advisable for their care support maintenance welfare medical and emergency needs discretionary distributions shall be made from time to time and at any time in such amounts and manner as the trustees in the exercise of their sole discretion determine best absolute discretion make distributions of trust income and or principal to or for the benefit of settlor’s grandchildren as the trustees deem necessary or advisable discretionary distributions shall be made from time to time and at any time in such amounts and manner as the trustees in the exercise of their sole discretion shall determine best article provides that on the death of the last survivor of settlor’s children the trust will be divided into separate and equal trust shares the number of shares being determined by the number of deceased children of settlor who are survived by lineal_descendants each such trust share will be held and administered for the benefit of the respective child’s ie child a’s child b’s or child c’s lineal_descendants when a beneficiary attains distribution age a pro_rata portion of the trust share will be distributed to him or her outright and the trust will terminate as to him or her under article a b and c distribution age means age with respect to settlor’s grandchildren living at the creation of the trust and age with respect to all other beneficiaries if a beneficiary has attained distribution age at the death of the last survivor of settlor’s children distribution to that beneficiary is to be made as soon as practical thereafter if a beneficiary dies before attaining distribution age and before receiving complete distribution of his or her pro_rata portion of the trust share the pro_rata portion is to vest in the beneficiary as of his or her death and be distributed as soon as practical after the death of the beneficiary to his or her then living lineal_descendants beneficiary the powers of that person as trustee shall abate with respect to the exercise of article provides that if any person serving as a trustee is simultaneously a plr-117362-06 discretion granted to trustees in making distributions of trust income and or principal to that person or that person’s lineal_descendants under article as executed on date in the event child a ceases to serve as co- trustee the following will automatically succeed as co-trustee in the following order child b corporate trustee under article in the event that a ceases to serve as co-trustee the following will automatically succeed as co-trustee in the following order b c and corporate trustee on date as noted above article was amended to provide that if child b ceases to serve as co-trustee the following will automatically succeed as co-trustee in the following order child c corporate trustee child a_trust the child b_trust and the child c trust child a will be the trustee of the child a_trust child b will be the trustee of the child b_trust child c will be the trustee of the child c trust the trust provisions executed by settlor will govern the child a_trust child b_trust and child c trust except for the following modifications the trustees propose to partition the trust into three separate and equal trusts the article will provide that each child is to be the sole trustee of the separate trust named for him or her article will provide that a child may appoint a co-trustee of his or her separate trust the co-trustee must be an independent_trustee once a child has appointed an independent_trustee an independent_trustee will be required at all times for that child’s trust the named child may remove the independent_trustee upon the appointment and acceptance of a successor independent_trustee article will provide that if a child has resigned and is not serving as a trustee of the trust named for him or her the child may resume the co-trustee position at any time by serving notice upon the then serving independent_trustee article will provide that if the named child ceases to serve as trustee the independent_trustee then serving will be sole trustee if there is no independent_trustee corporate trustee is to be the independent_trustee article will provide that after the death or total incapacity of the named child ie child a child b or child c the ability to remove and appoint a successor independent_trustee may be exercised by a majority of the adult beneficiaries of the named child’s separate trust article will provide that the term independent_trustee means a corporate or individual trustee who is neither related nor subordinate within the meaning of sec_672 of the internal_revenue_code_of_1986 as amended to the person appointing such trustee if a separate trust has more than one adult beneficiary any trustee appointed by the adult beneficiaries must be neither related nor subordinate within the meaning of sec_672 to any of the adult beneficiaries of that separate trust plr-117362-06 the trustees petitioned the court for approval of the partition the court approved the partition in an order dated date the order is not to be effective unless and until the trustees file with the court a copy of a favorable letter_ruling from the internal_revenue_service the partition will not cause the trust or any beneficiary to recognize gain_or_loss you have asked for the following rulings from a sale_or_other_disposition of property under sec_61 or sec_1001 assuming the trust is otherwise exempt from generation-skipping_transfer_tax the partition will not result in the trust losing exempt status under b a of the tax_reform_act_of_1986 and will not cause any distribution from or termination of any interests in the trust to be subject_to the generation-skipping_transfer_tax the partition will not cause any beneficiary to be considered as having made a taxable gift and will not constitute a taxable gift to any beneficiary under sec_2501 law and analysis issue sec_61 of the internal_revenue_code provides that gross_income includes gains derived from dealings in property and under sec_61 from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a a partition of jointly owned property is not a sale_or_other_disposition of property where 499_us_554 concerns the issue of the court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that plr-117362-06 partition see revrul_56_437 1956_2_cb_7 when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different cottage savings u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite estate shall be equally divided into three fractional shares of equal value this is not necessarily the same as a pro_rata partition of each of the trust’s assets and the pro_rata distribution of such assets into the three resulting separate trusts however the submission does indicate that the division will be pro_rata further paragraph of the date order issued by the court approving the partition specifically states that e ffective the partition date each of the assets of the trust should be equally divided among the three resulting trusts in fractional shares if any asset cannot be equally divided in ownership then it shall be sold and the resulting cash shall be distributed equally among the three resulting trusts emphasis added this language equates to an order by the court that the assets in the trust corpus be divided and distributed among the child a_trust the child b_trust and the child c trust on a pro_rata basis it is consistent with the supreme court’s opinion in cottage savings to find that the legal entitlements and interests of the beneficiaries of each of the resulting separate trusts will not differ materially in_kind or extent from their interests in the trust except for the modifications described above all relevant provisions of the trust will remain unchanged accordingly no gain_or_loss is recognized on the partition of the trust for purposes of sec_1001 by the trust or any of the three resulting separate trusts or any beneficiary of those trusts issue we note that the submission’s facts and the petition to the court state that the trust sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person plr-117362-06 under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless noted otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example contained in sec_26_2601-1 considers a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the plr-117362-06 trust for b and b 's issue is identical except for the beneficiaries and terminates at b 's death at which time the trust principal is to be distributed equally to b 's issue per stirpes if b dies with no living descendants the principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter revrul_95_58 1995_2_cb_191 concludes that a settlor's retained power to remove a trustee and appoint an individual or corporate trustee as successor that is not related or subordinate to the settlor within the meaning of sec_672 will not be considered a retention of the trustee's discretionary powers for purposes of sec_2036 and sec_2038 represented that no trust additions have been made after date in the present case the trust was irrevocable on date it is the proposed partition of the trust into the child a_trust the child b_trust and the further although each of child a child b and child c will be appointed the trustee of child c trust is substantially_similar to the situation described in example of sec_26 b i e under the proposed modification and partition these trusts will except as described above be administered under the original terms of the trust his or her respective trust under article each will be foreclosed from making any distributions of trust income or corpus to any trust_beneficiary the respective child and his or her descendants in order for a_trust distribution to be made child a child b or child c as the case may be must first appoint an independent_trustee defined as an individual or corporation that is neither related or subordinate within the meaning of sec_672 to any adult beneficiary of the trust under the modified trustee successor provisions child a child b and child c each have the power to remove and replace the independent_trustee if removed that trustee must be replaced with another independent_trustee in the event of the death or total incapacity of the named child the adult beneficiaries of the child’s trust will also have the power by a majority vote to remove and replace the independent_trustee if removed that trustee must be replaced with another independent_trustee the removal and replacement power satisfies the standards of revrul_95_58 consequently we conclude that the partition of the trust into the child a_trust the child b_trust and the child c trust and the trust modification relating to the appointment of an independent_trustee will not result in a shift of any beneficial_interest in the trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the partition and modification in addition the partition and modification will not extend the time for vesting of any beneficial_interest in the trust or the successor trusts beyond the period provided in the original terms of the trust plr-117362-06 accordingly based on the facts submitted and the representations made and provided the court order is effective under state law and includes the modifications as described above we conclude that the proposed modification and partition of the trust will not cause the successor trusts to lose exempt status for generation-skipping_transfer_tax purposes or otherwise be subject_to chapter issue sec_2501 imposes a tax on the transfer of property by gift sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift under the modification and partition of the trust as discussed above each beneficiary of the child a_trust the child b_trust and the child c trust will have an interest in the income and principal of that respective trust that is identical to the beneficiary's interest in the income and principal of the trust created by the settlor accordingly based on the facts submitted and the representations made and provided the court order includes the modifications as described above and the proposed partition is carried out and is effective under state law we conclude that the proposed partition of the trust into the child a_trust the child b_trust and the child c trust will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under sec_2501 except as specifically ruled herein we express no opinion on the federal tax consequences of the proposed modifications and division under the cited provisions or under any other provisions of the code plr-117362-06 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes sincerely yours george masnik chief branch office of associate chief_counsel passthroughs and special industries
